EXHIBIT 10.8 — SWAP TRANSACTION CONFIRMATION RELATING TO THE CLASS A-4b NOTES

LOGO [g72738logoex107_108.jpg]

 

Date:    January 22, 2008 To:   

CarMax Auto Owner Trust 2008-1 (“Party B”)

c/o The Bank of New York

101 Barclay Street, 8W

New York, New York 10286

Attention:    Corporate Trust Division, Asset Back Securities Group From:   

Bank of America, N.A. (“Party A”)

233 South Wacker Drive – Suite 2800

Chicago, Illinois 60606

Department:    Swaps Operations Telephone:    (+1) 312 234 2732 Fax:    (+1) 866
255 1444

Transaction Reference Number: 50093051

The purpose of this letter agreement is to set forth the terms and conditions of
the Transaction entered into between us on the Trade Date referred to below.
This letter constitutes a “Confirmation” as referred to in the Master Agreement
specified below. This letter supersedes all previous confirmations and
amendments with respect to the above referenced transaction.

The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swap and Derivatives Association, Inc., as such
definitions are modified and amended by the Schedule to the Master Agreement)
(the “Definitions”) are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern.

This Confirmation supplements, forms a part of, and is subject to, the ISDA 1992
Master Agreement dated as of January 22, 2008, as amended or supplemented from
time to time (the “Master Agreement”) between you and us. All provisions
contained in the Master Agreement shall govern this Confirmation except as
expressly modified below.

The capitalized terms used herein and not otherwise defined herein, in the
Master Agreement or in the Definitions shall have the meanings assigned to them
in the Indenture dated as of January 1, 2008 (the “Indenture”) between Party B
and Wells Fargo Bank, National Association, as Indenture Trustee. In the event
of any inconsistency between the Definitions and the Indenture, the Indenture
will govern. References herein to a “Transaction” shall be deemed to be
references to a “Swap Transaction” for purposes of the Definitions. Unless
otherwise specified herein, capitalized terms used but not defined herein have
the meanings ascribed to them in the Indenture.



--------------------------------------------------------------------------------

The terms of the particular Transaction to which this Confirmation relates are
as follows:

Type of Transaction:    Fixed/Floating Interest Rate Swap Notional Amount:   
For the purpose of the initial Calculation Period, the Notional Amount will be
equal to the outstanding principal balance of the Class A-4b Notes as of the
Closing Date. The Notional Amount for each Calculation Period thereafter shall
reset on each Period End Date and will at all times be equal to the outstanding
principal balance of the Class A-4b Notes.    With respect to any Period End
Date, the outstanding balance of the A-4b Notes will be determined using the
Servicer’s Certificate (as defined in Sale and Servicing Agreement) issued with
respect to the corresponding Distribution Date (after giving effect to all
distributions made on such Distribution Date). Trade Date:    January 10, 2008
Effective Date:    January 22, 2008 Termination Date:    The earlier of (i) the
Distribution Date occurring in February 2013 and (ii) the date on which the Note
Balance of the Class A-4b Notes is reduced to zero. Business Days:    New York
Fixed Rate Amounts:   

Fixed Rate Payer:

   Party B

Fixed Rate Payer

Payment Dates:

   Monthly on the 15th of each month commencing February 15, 2008, through and
including the Termination Date, subject to adjustment with the Following
Business Day Convention.   

Period End Dates:

   Monthly on the 15th of each month commencing February 15, 2008, through and
including the Termination Date without adjustment.

Fixed Rate:

   3.510% per annum

Fixed Rate Day

Count Fraction:

   30/360

 

   2                        Bank of America, N.A.      
                    Fixed/Floating Rate Confirmation



--------------------------------------------------------------------------------

Floating Rate Amounts:   

Floating Rate Payer:

   Party A

Floating Rate Payer

  

Payment Dates:

   Monthly on the 15th of each month commencing February 15, 2008, through and
including the Termination Date, subject to adjustment with the Following
Business Day Convention.

Period End Dates:

   Monthly on the 15th of each month commencing February 15, 2008, through and
including the Termination Date subject to adjustment with the Following Business
Day Convention.

Floating Rate for initial

  

Calculation Period:

   3.93438%

Reset Date:

   The first day of each Calculation Period.

Floating Rate Option:

   USD-LIBOR-BBA

Designated Maturity:

   1 month

Spread:

   None

Floating Rate Day

  

Count Fraction:

   Actual/360

Compounding:

   Inapplicable Calculation Agent:    Party A Account Details:   

Payments to Party A:

   To be provided in written instructions.

Payments to Party B:

  

Wells Fargo Bank, N.A.

ABA: 121000248

Acct: 0001038377

Acct Name: Wells Fargo Corporate Trust

For further credit: Acct# 22700601 CarMax 08-1

Collection Acct

   Attn: Debra Kaba 612-316-4359

 

   3                        Bank of America, N.A.      
                    Fixed/Floating Rate Confirmation



--------------------------------------------------------------------------------

Additional Provisions:

It is expressly understood and agreed by the parties hereto that (i) this
Confirmation is executed and delivered by the Owner Trustee not individually or
personally but solely as Owner Trustee of Party B, in the exercise of the powers
and authority conferred and vested in it, (ii) each of the representations,
undertakings and agreements herein made on the part of Party B are made and
intended not as a personal representation, undertaking or agreement by the Owner
Trustee but are made and intended for the purpose of binding only Party B,
(iii) nothing herein contained shall be construed as creating any liability on
the part of the Owner Trustee, individually or personally, to perform any
covenant either expressed or implied contained herein, all such liability, if
any, being expressly waived by the parties hereto and by any person claiming by,
through or under the parties hereto and (iv) under no circumstances shall the
Owner Trustee be personally liable for the payment of any indebtedness or
expenses of Party B or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by Party B under this
Confirmation.

[Signature Page Follows]

 

   4                        Bank of America, N.A.      
                    Fixed/Floating Rate Confirmation



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

 

BANK OF AMERICA, N.A. By:  

/s/ Christopher Robison

Name:   Christopher Robison Title:   Vice President

Accepted and confirmed as of

the date first above written:

CARMAX AUTO OWNER TRUST 2008-1

By: The Bank of New York, not in its individual capacity, but solely as Owner
Trustee

By:

 

/s/ Henry Baez

Name:

 

Henry Baez

Title:

 

Assistant Treasurer

 

Signature Page

      Bank of America, N.A.       Fixed/Floating Rate Confirmation